                Case 2:19-cv-01857-TSZ Document 39 Filed 02/09/21 Page 1 of 2




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
      PW FUNDING II LLC,
 8                           Plaintiff,
 9         v.                                          C19-1857 TSZ

10    MEEEL, INC.; and VLADISLAV A.                    MINUTE ORDER
      MOKSHIN,
11
                             Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)     This interpleader action was commenced by Wells Fargo Bank, N.A.,
   which was dismissed as plaintiff, upon completion of the first stage of the case, by Order
15
   entered December 18, 2020, docket no. 36. For purposes of the second stage of this
   interpleader matter, the parties are realigned as follows: PW Funding II LLC will be
16
   treated as plaintiff, and Meeel, Inc. and Vladislav A. Mokshin, against whom default has
   already been entered, see Order (docket no. 35); Minute Order (docket no. 29), will
17
   remain defendants.
18        (2)    Having reviewed the status report submitted by PW Funding II LLC,
   docket no. 38, indicating that attempts to solicit defendants’ participation in case
19 scheduling efforts were unsuccessful, the Court DIRECTS as follows. A two-to-three-
   day bench trial is SET for January 24, 2022. A separate scheduling order will be entered.
20 Notwithstanding the deadlines set forth in such order, plaintiff shall file, within twenty-
   eight (28) days of the date of this Minute Order, either a dispositive motion, noted for the
21 fourth Friday after filing, or a status report indicating why a dispositive motion could not
   be timely filed. Initial disclosures shall be served by March 16, 2021.
22

23

     MINUTE ORDER - 1
              Case 2:19-cv-01857-TSZ Document 39 Filed 02/09/21 Page 2 of 2




 1          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 9th day of February, 2021.
 3
                                                     William M. McCool
 4                                                   Clerk

 5                                                   s/Gail Glass
                                                     Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
